Citation Nr: 1809147	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a skin disorder, other than tinea pedis and onychomycosis, to include as a result of in-service exposure to herbicides.

2. Entitlement to service connection for a cardiovascular disorder, other than hypertension, to include congestive heart failure and ischemic heart disease, on a direct basis and as secondary to a service-connected disability. 

3. Entitlement to service connection for an eye disability, other than right eye ptosis, lacrimal gland impairment of the left eye (claimed as dry eye syndrome), and impairment of visual fields status post cataract surgery, and to include retinopathy, blepharochalasis, including as secondary to a service-connected disability.

4. Entitlement to service connection for a circulatory disorder of the lower extremities, to include as secondary to a service-connected disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In May 2013, January 2016, and March 2017 the Board remanded the issues on appeal for further development.  In January 2016 the Board granted service connection for right eye ptosis secondary to the service-connected diabetes mellitus.  Subsequent to the Board's January 2016 remand, the Appeals Management Center (AMC) in a June 2016 rating decision granted service connection for both impairment of visual fields, status post cataract surgery, and lacrimal gland impairment of the left eye (claimed as dry eye syndrome).  Although the AMC stated that the decision represented a total grant of benefits sought, the evidence of record includes additional diagnoses pertaining to the Veteran's claims of service connection for an eye disability.  Further, the Veteran's representative in a January 2017 brief listed the Veteran's claim of entitlement to service connection for an eye disability, to include retinopathy and blepharochalasis, including as secondary to a service-connected disability, among the issues remaining in appellate status.  
Additionally, the RO in a September 2016 rating decision denied service connection for hypertension and the Veteran has not appealed this determination.  Lastly, the AMC in a rating decision in September 2017 granted service connection for tinea pedis and onychomycosis, noting that it was a full grant of the benefit sought.  However, as will be discussed further the Veteran has diagnoses of other skin conditions and the file includes a VA opinion that adequately addresses the etiology of these skin conditions.  Therefore, the issue of entitlement to service connection for a skin disorder other than tinea pedis and onychomycosis remains in appellate status.  Thus the issues on appeal are characterized as reflected on the title page.  

FINDINGS OF FACT

1. A skin disorder, other than tinea pedis and onychomycosis, was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2. A cardiovascular disorder, other than hypertension, was not present in service or until many years thereafter and was not caused or aggravated by a service-connected disability.  

3. An eye disability, other than right eye ptosis, lacrimal gland impairment of the left eye (claimed as dry eye syndrome), and impairment of visual fields status post cataract surgery, did not manifest in service and is not otherwise related to service and was not caused or aggravated by a service-connected disability.  

4. A circulatory disorder, did not manifest in service and is not otherwise related to service and was not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disorder, other than tinea pedis and onychomycosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  
2. The criteria for service connection for a cardiovascular disorder, other than hypertension, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

3. An eye disability, other than right eye ptosis, lacrimal gland impairment of the left eye (claimed as dry eye syndrome), and impairment of visual fields status post cataract surgery was not incurred in or aggravated by military service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

4. A circulatory disorder was not incurred in or aggravated by military service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran has not alleged prejudice with regard to notice.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service treatment, post-service treatment records, lay statements, and available records from the Social Security Administration have been obtained.  In a January 2018 brief, the Veteran's representative contended that the VA examinations are inadequate as they failed to consider the Veteran's lay statement that during service in South Korea he was exposed to Agent Orange as he serviced Jeeps that come out of Vietnam which had been sprayed with Agent Orange.  However, the Board finds that the VA examiners considered the Veteran's reports of herbicide exposure in service as they reviewed the claims folder which includes multiple documentations of the Veteran's lay evidence of his in-service herbicide exposure, including being reiterated in the Board's remand directives.  The Board finds that the totality of the evidence, to include the VA examinations and opinions, to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Lastly, in November 2017 the Veteran, through his representative, in response to the November 2017 Supplemental Statement of the Case (SSOC) signed an expedited due process waiver of the 30 day response period following the issuance of the SSOC and requested that his case be forwarded to the Board immediately to expedite the processing of his claims.  For the reasons discussed above, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Service Connection-Laws and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arteriosclerosis, cardiovascular-renal disease (the term applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease) and malignant tumors if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Service Connection-Analysis

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

In the instant case, post-service medical records show that the Veteran has a skin disorder, cardiovascular disorder, eye disability, and circulatory disorder of the lower extremities.  As for the skin disability, it has been variously diagnosed as dermatitis, ichthyosis, multiple basil cell carcinoma and squamous cell carcinoma, actinic keratosis, and seborrheic keratosis.  See, e.g. private and VA medical records dated September 2007 to February 2013, and in May 2016; and, VA examinations dated in July 2013, May 2016, and April 2017.   

Congestive heart failure has been diagnosed.  See, June 2003 VA treatment record & VA examinations dated in July 2013, May 2016, and May 2017.  On the July 2013 VA examination, the Veteran reported that he was diagnosed with congestive heart failure 10 to 15 years earlier.  The examiner determined that the Veteran does not have a heart condition that qualifies for ischemic heart disease.  The examiner noted that the Veteran was diagnosed with a heart disorder in 2003.  A July 2009 VA treatment record shows that cardiac testing was negative for ischemia.  

As for the eye disability, it has been variously diagnosed to include right upper lid pseudoptosis/ectropion, blepharochalasis, dermatochalasis, blepharitis, and exophthalmos.  See, e.g., September 2016 VA treatment record, July 2013 VA examination, April 2016 VA examination, and May 2017 VA examination.  Although a June 2016 VA treatment record shows refractive error in both eyes, refractive error of the eyes, including myopia, presbyopia and astigmatism, is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Although the Veteran during his September 2012 Board hearing indicated that he had retinopathy, VA examinations dated in July 2013, April 2016, and May 2017 show that the Veteran did not have diabetic retinopathy.  

Lastly, the circulatory disorder includes a diagnosis of venous stasis.  See, e.g,  May 2016 VA examination.  Other VA treatment records are cumulative of the findings presented above.  

Significantly, there is no evidence of a skin disorder, cardiovascular disorder, eye disability, and circulatory disorder for many years after service.  In particular, the competent evidence does not show that congestive heart failure and a malignant skin tumor were manifested within one year of service.  Therefore, service connection on a presumptive basis is not available.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The remaining questions are whether the skin disorder, cardiovascular disorder, eye disability, and circulatory disorder are related to the Veteran's service and whether a cardiovascular disorder, eye disability, and circulatory disorder are secondary to a service-connected disability.  Service treatment record do not document complaints, findings or treatment for a heart disorder, circulatory disorder, or an eye disorder within the meaning of applicable legislation relating to service connection.  They do show that in August 1972 the Veteran had a skin lesion after being bitten by an insect.  Notably, his June 1974 examination upon separation from service shows that his heart, eyes, vascular system, and skin were evaluated as normal.  

During his September 2012 Board hearing the Veteran testified that he was diagnosed with congestive heart failure approximately in 1999 or 2000 but he could not recall when he started having heart problems prior to his diagnosis.  He also confirmed that he did not have problems with circulation in his legs during service.  He explained that they began after he was diagnosed with diabetes and his doctor told him that the circulatory condition could be related to Agent Orange exposure or diabetes.  He also related that his heart problems were due to his service-connected diabetes.  Similarly he testified that his exposure to the sun and Agent Orange during service could have caused his skin cancer.  Id.  The Veteran indicated that a private doctor opined that his skin cancer could have been related to his Agent Orange exposure.  

The Veteran consistently has contended that he was exposed to Agent Orange during service in Korea as he serviced, painted, and rode on jeeps that came from Vietnam without protective gear.  See September 2012 hearing transcript and Veteran's March 2009 statement.  The circumstances of his service are consistent with these contentions as service personnel records show he served in Korea between December 1972 and December 1973 and as his DD 214 shows he was a crewman during service.  Notably in July 2009 a VA medical doctor opined that due to the Veteran's Agent Orange exposure from sanding jeeps that came from Vietnam he had diabetes mellitus (for which service connection already has been granted).  

The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease; and stable, unstable, and Prinzmetal' s angina); chloracne or other acneform diseases consistent with chloracne; and porphyria cutanea tarda.  Further, the regulations provide that ischemic heart disease shall have become manifest to a degree of 10 percent or more at any time after service and that chloracne, or other acneform disease consistent with chloracne, and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).  

In the instant case, while the Veteran's heart disorder and variously diagnosed skin disorder may not be granted on a presumptive basis based on herbicide exposure as the evidence discussed above does not show ischemic heart disease, chloracne or other acneform disease and porphyria cutanea tarda, nor did the Veteran have service in Vietnam, he is not precluded from establishing service connection with proof that a herbicide agent such as Agent Orange actually caused a disability.  See Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

As for the Veteran's claim of entitlement to service connection for a skin disorder, other than tinea pedis and onychomycosis, on VA examination in May 2016 the examiner stated that the Veteran had dermatitis for many years secondary to venous stasis (which as discussed below is not a condition that the weight of the evidence shows may be service connected) and some scarring.  The examiner opined that it is less likely than not that the Veteran's skin condition was incurred in or caused by service as there was not documentation of skin condition in the service treatment records to include on the separation examination.  The examiner found it significant that after service the Veteran worked at a post office and in lawn service for 20 years and likely had sun damage from being outdoors.  

On VA skin examination in April 2017, the examiner noted that the Veteran had a history of actinic keratosis and seborrheic keratosis.  After reviewing the claims folder, which included multiple documentations of the Veteran's claimed exposure to Agent Orange in service due to servicing Jeeps coming from Vietnam, and examining the Veteran, the examiner reconciled the Veteran's various skin diagnoses and opined that the Veteran's skin disorder is most appropriately diagnosed as stasis dermatitis, tinea pedis, onychomycosis, basal cell carcinoma, and squamous cell carcinoma.  With the exception of the Veteran's fungal foot condition, the examiner opined that the Veteran's other skin disorders were less likely than not incurred in or caused by service as service treatment records show that the Veteran had a normal skin evaluation upon separation from service in June 1974 and after service he worked in a post office and in lawn services for 20 years where he likely had sun damage from being outdoors.  

With regard to the Veteran's claim of entitlement to service connection for a cardiovascular disorder, other than hypertension, to include congestive heart failure and ischemic heart disease, due to service or secondary to a service-connected disability, on VA examination in July 2013 the examiner noted that the Veteran was diagnosed with a congestive heart failure in 2003.  The examiner opined that the Veteran did not have a heart condition that qualified for the generally accepted medical definition of ischemic heart disease.  The examiner opined that the Veteran's cardiovascular disorder was less likely than not incurred in or caused by service as there is no evidence that the congestive heart failure is related to service or was caused by or aggravated by his service-connected diabetes as it preceded the diagnosis of diabetes.  It was pointed out that the Veteran's history of hypertension was a serious risk factor.  

On VA examination in May 2016, the examiner opined that the Veteran's right sided heart failure was related to his lung substrate that is secondary to rheumatoid arthritis.  The examiner pointed out that the Veteran had significant chronic obstructive pulmonary disease and has not been diagnosed with coronary artery disease.  Thus, the examiner opined that the Veteran cardiovascular condition was less likely than not incurred in or caused by service nor was it aggravated by his service-connected diabetes mellitus.  

In May 2017 the examiner opined that the Veteran's heart failure was less likely than not incurred in or cause by service based on the rationale that the Veteran had right sided heart failure since 2003 that is related to his lung substrate secondary to rheumatoid arthritis.  The examiner noted that the Veteran has not been diagnosed with coronary artery disease.  In an opinion in October 2017 the examiner noted the Veteran's credible contentions that he was exposed to Agent Orange during service in Korea where he serviced Jeeps that came out of Vietnam without protective gear.  The examiner opined that the Veteran's cardiovascular disorder to include congestive heart failure was less likely than not incurred in or caused by service as the evidence shows that the Veteran has heart failure that is related to his lung substrate secondary to rheumatoid arthritis and chronic obstructive pulmonary disease.  The examiner noted that the Veteran had not been diagnosed with coronary artery disease/ischemic heart disorder, which the Board notes are disease associated with herbicide exposure.

With regard to the Veteran's claim that he has an eye disability, other than right eye ptosis, lacrimal gland impairment of the left eye (claimed as dry eye syndrome), and impairment of visual fields status post cataract surgery; and to include retinopathy, blepharochalasis as secondary to a service-connected disability, on VA examination in April 2016, the examiner opined that blepharochalasis/dermatochalasis was less likely than not incurred in or caused by service as there was no history of any injury/surgery or occurrence during service that caused the blepharochalasis/dermatochalasis.  The examiner also opined that it was not at least as likely as not that this condition was aggravated beyond its progression by the service-connected diabetes mellitus as none of the Veteran's service-connected disorders are associated with blepharochalasis/dermatochalasis to an any great extent.  The examiner noted that dermatochalasis is of often associated with aging and laxity of the eyelid skin.  

On VA eye examination in May 2017 the examiner after reviewing the claims folder and examining the Veteran reconciled his eye diagnoses and provided the following diagnoses: dermatochalasis, blepharitis, and exophthalmos.  The examiner noted the Veteran's reported history of Agent Orange exposure in service and his service-connected diabetes mellitus.  The examiner determined that the Veteran did not have diabetic retinopathy.  The examiner opined that the Veteran's blepharitis is less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus nor is it due to service as blepharitis is a chronic inflammatory condition of the eyelids, which is very common in the general population especially with patients over 60 years of age and patients with other skin conditions.  The examiner explained that dermatochalasis is a condition of drooping eyelids due to loosening of skin around the eyelids and is an effect of aging.  Thus the examiner opined that it was not incurred in or due to service nor is it associated with diabetes.  Lastly, the examiner explained that exophthalmos is a condition of protruding eyeball that is not a condition associated with diabetes.  
In the March 2017 remand, the Board requested that the Veteran be scheduled for a VA eye examination and that the examiner for each diagnosed eye disorder opine whether it was due to service or caused or aggravated by the service-connected diabetes mellitus.  The May 2017 VA examiner by opining that the Veteran's variously diagnosed eye disability was either due to age or a structurally abnormality determined that it was less likely than not that the Veteran had an eye disability that was related to service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Further, while it is clear that the May 2017 VA examiner opined that the Veteran did not have an eye disorder that was not least likely as not caused by the service-connected diabetes mellitus, the examiner also opined that it was not aggravated by diabetes mellitus.  The Board notes that this case is distinguishable from El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  In El-Amin, the Court noted that the Board, in its request for a medical opinion, constrained the scope of inquiry to only causation.  26 Vet. App. 136, 140-141 (2013).  Here, the Board, in its May 2017 remand, specifically asked the examiner to provide an opinion in relation to both aggravation and causation.  Thus, unlike in El Amin, the VA examiner was specifically instructed to address the presence and degree of any aggravation.  In addressing whether there was aggravation the examiner replied that the Veteran's eye disorders were either not proximately due to or associated with the diabetes mellitus.  Thus the Board finds that the May 2017 VA examiner opined that the diabetes mellitus did not aggravate an eye disorder.  Acevedo, supra.  

With regard to the Veteran's claim that he has a circulatory disorder of the lower extremities to include as secondary to a service-connected disability, on VA examination in July 2013, the examiner opined that it was less likely than not the Veteran's circulatory condition was caused by service as there is no circulatory disorder noted except for venous stasis of the lower extremities, which would be due to the Veteran's congestive heart failure and obesity and not related to any military service or aggravated by the service-connected diabetes.  In the opinion section the examiner noted that venous stasis is not known medically to be due to herbicide exposure.   On VA examination in May 2016 the examiner noted that the Veteran had a history of venous stasis and superficial thrombophlebitis.  The type of vascular disease condition was post-phlebitic syndrome.  The examiner opined that the condition was less likely than not incurred in or caused by service as the Veteran had venous stasis that was not diagnosed in service and less likely than not to be related to service.  The examiner opined that the condition was not aggravated by the service-connected diabetes mellitus or neuropathy, noting that diabetes mellitus was diagnosed in 2005 and the evidence shows that the venous stasis condition has not changed.  Thus the evidence shows that the Veteran's circulatory disorder is due to his congestive heart, which as decided herein the weight of the evidence shows may not be service connected.  

The Board finds that collectively the VA opinions regarding the Veteran's service connection claims discussed above to be significantly probative as the examiners carefully reviewed the Veteran's longitudinal medical history and considered the nature of his current disabilities.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran is competent to state as he did during his September 2012 Board hearing that his doctors opined that his circulatory disorder could be related to Agent Orange exposure or to diabetes and his skin cancer could be due to his in-service exposure to the sun and Agent Orange.  However, an opinion expressed in the term of "could" or "can," the equivalent of "may," also implies that it "could not" or "cannot" be possible and it is too speculative to establish service connection for diabetes mellitus on a direct basis.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (The term "may" also implies that it "may not" and it is too speculative to establish a nexus.); Obert v. Brown, 5 Vet. App. 30 (1993) (the Board in expressing doubt as to the sufficiency of a medical opinion is required to further develop the case and seek further medical evidence that would either support or repudiate evidence from other physicians.).  Furthermore, the Board finds that the Veteran's report of the favorable opinions is outweighed by the unfavorable opinions discussed above.  While the Board has no reason to doubt the credibility of the Veteran's reports, the Board rejects the Veteran's reported favorable medical opinions as no reasoning or rationale was provided for the conclusions reached.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the VA opinions discussed above were based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is competent to report his symptoms.  As to matters pertaining to the diagnoses and causation of his eye disorder, skin disorder, cardiovascular disorder, and circulatory disorder, and aggravation of his cardiovascular disorder, eye disability, and circulatory disorder these are medical issues that require scientific, technical, or other specialized knowledge.  Id.  Thus, he is not competent to provide these type of opinions.  

Furthermore, his assertions are outweighed by the multiple highly probative VA opinions discussed above.  These opinions are highly probative as they reflect the VA examiner's specialized knowledge, training, and experience as to matters regarding causation and aggravation of the Veteran's claimed disorders.  To the extent the Veteran asserts that his skin disorder is due to service to include herbicide exposure, and that his cardiovascular disorder, eye disorder, and circulatory disorder of the lower extremities are due to service or secondary to a service-connected disability, the onset, etiology, and aggravation of such disabilities are complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill.  As the Board rejects the Veteran's lay opinions as competent evidence to establish service connection for a skin disorder on a direct basis; and a cardiovascular disorder, eye disorder, and circulatory disorder of the lower extremities on a direct and secondary basis, the decisions as to whether the Veteran's statements on these matters are credible are not reached.

Arteriosclerosis, cardiovascular-renal disease, and malignant tumors are included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, the Veteran's implied or expressed assertions of continuity of symptoms pertaining to his cardiovascular disorder and skin disorder to include skin cancer, are outweighed by the VA opinions for the reasons discussed above.

Therefore, the preponderance of the evidence is against the claims of service connection for a skin disorder other than tinea pedis and onychomycosis, to include as a result of in-service exposure to herbicides; cardiovascular disorder, other than hypertension, to include congestive heart failure and ischemic heart disease, on a direct basis and as secondary to a service-connected disability; eye disability, other than right eye ptosis, lacrimal gland impairment of the left eye (claimed as dry eye syndrome), and impairment of visual fields status post cataract surgery, and to include retinopathy, blepharochalasis, as secondary to a service-connected disability; and, a circulatory disorder of the lower extremities, to include as secondary to a service-connected disability.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a skin disorder, other than tinea pedis and onychomycosis, to include as a result of in-service exposure to herbicides, is denied.

Service connection for a cardiovascular disorder, other than hypertension, to include congestive heart failure and ischemic heart disease, on a direct basis and as secondary to a service-connected disability, is denied. 

Service connection for an eye disability, other than right eye ptosis, lacrimal gland impairment of the left eye (claimed as dry eye syndrome), and impairment of visual fields status post cataract surgery, and to include retinopathy, blepharochalasis, including as secondary to a service-connected disability, is denied.

Service connection for a circulatory disorder of the lower extremities, to include as secondary to a service-connected disability, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


